DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 4, 6 – 8, 10 – 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5372144 A to Mortier, et al. (cited by Applicant, hereinafter Mortier) in view of WO 2016134152 A1 to Ogata, et al. (cited by Applicant, hereinafter Ogata) and US 5368035 A to Hamm, et al. (hereinafter Hamm).
Regarding claim 1, Mortier teaches a guide wire [abstract] comprising:
a core shaft (14, comprising several segments such as 30, 34, 58, and 60) [col 5, ln 40 – col 6, ln 7 and col 10, ln 3 – 21] (Fig 6);
a coil (54) wound around on an outer periphery of a region of a distal end side (34) of the core shaft [col 11, ln 20 - 31] (Fig 6);
a tip (36) joined to a distal end of the core shaft (34, 60) and a distal end of the coil [col 6; ln 8 – 16; col 10, ln 3 – 21; and col 11, ln 20 - 31] (Fig 6);
a first insulating resin (polyurethane) tube (sheath 74) disposed on an outer periphery (76) of the coil and extending proximally from the tip [col 11, ln 20 – 35] (Fig 6);
a second insulating resin tube (polymeric material such as polyimide) (comprising annulus 62) disposed on an outer periphery of the core shaft [col 10, ln 3 – 21; col 20, ln 21 - 40] (Fig 6), and extending from the proximal end of the first insulating resin tube to a proximal side (30, 58) of the core shaft [col 10, ln 3 – 21] (Fig 6), the second insulating resin tube being harder than the first insulating resin tube ([col 20, ln 21 – 60], annulus 62 can be formed with rigidity and resistance to compression and expansion, which is stiffer than sheath 74 which is configured to have high elasticity); and
a third insulating resin (polyimide) tube (bearing 42) disposed on at least a portion of a region of an inner periphery of the first insulating resin tube ([col 20, ln 21 – 60], bearing 42 can be made from similar polyimide material as annulus 62, and is partially disposed within a portion of an inner periphery of sheath 74, the “region of the inner periphery” being interpreted as extending from the proximal end of the coil 54 to the distal end of bearing 42, which are all disposed within the inner periphery of the sheath 74 as shown in Fig 6), the region being located proximal to a position facing the proximal end of the coil ([col 11, ln 20 – 31], bearing 42 extends through proximal end of sheath 74, the inner periphery of which extends over and therefore “facing” the proximal end of coil 54, shown best in Fig 6).
However, Mortier does not explicitly teach the guide wire is a plasma guide wire;
A coil-core shaft joining region joining a proximal end of the coil with the core shaft;
The first insulating resin tube extends beyond the coil-core shaft joining region; and
The second insulating resin tube joined to a proximal end of the first insulating resin tube.
Ogata teaches a plasma guide wire [0002];
A coil-core shaft joining region (where distal section (24(1)) of core wire (12(1)) joins spring coil (16(1)) joining a proximal end of a coil (16(1)) with a core shaft (12(1)) [0026] (Fig 1); and
a first insulating resin tube (14) (Fig. 1) (para [0028]) extends beyond the coil-core shaft joining region (as can be seen in Fig. 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mortier to have the guide wire is a plasma guide wire; and
A coil-core shaft joining region joining a proximal end of the coil with the core shaft, because doing so would enable generating energy for ablating an occlusion by enabling some of the power and heat to be generated to be diverted away from the core wire into the coil, as recognized by Ogata [abstract, 0028].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mortier to have the first insulating resin tube extends beyond the coil-core shaft joining region, because doing so would help provide a substantially smooth surface over that region, helping to eliminate crevices into which navigation-inhibiting fluid can flow and collect over that region, as recognized by Mortier [col 11, ln 44 - 62].
Hamm teaches a second insulating resin tube (elastic first tube 13) joined to a proximal end of a first insulating resin tube (elastic second tube 14) [col 11, ln 7 - 18] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Mortier to have the second insulating resin tube joined to a proximal end of the first insulating resin tube, because doing so would have the predicable result of helping to hold the proximal end of the core wire, as recognized by Hamm [col 11, ln 7 - 18].

Regarding claim 2, Mortier in view of Ogata and Hamm teach the limitations of claim 1, and Mortier further teaches the third insulating resin tube (bearing 42) is disposed so as to prevent the first insulating resin tube (sheath 74) from making contact with the core shaft (14), comprising several segments such as 30, 34, 58, and 60) ([col 11, ln 20 – 31], sheath 74 does not contact core shaft 14, as shown in Fig 6).

Regarding claim 3, Mortier in view of Ogata and Hamm teach the limitations of claim 1, and Mortier further teaches the third insulating resin tube (bearing 42) is harder than the first insulating resin tube (sheath 74) ([col 20, ln 21 – 60], bearing 42 can be made from similar polyimide material as annulus 62, which can be formed with rigidity and resistance to compression and expansion, which is stiffer than sheath 74 which is configured to have high elasticity).

Regarding claim 4, Mortier in view of Ogata and Hamm teach the limitations of claim 1, and Mortimer further teaches wherein the third insulating resin tube (bearing 42) is disposed so as to cover a joining position between the first insulating resin tube (sheath 74) and the second insulating resin tube (comprising annulus 62) ([col 11, ln 20 – 31], bearing 42 covers a joining position between the first (sheath 74) and second (annulus 62) insulating resin tubes by being disposed between the two tubes, as shown in Fig 6, thus helping to join the first and second insulating resin tubes tubes).

Regarding claim 6, Mortier in view of Ogata and Hamm teach the limitations of claim 1, and Mortier further teaches the third insulating resin tube (bearing 42) is disposed throughout the entire region of the inner periphery of the first insulating resin tube (sheath 74) that is located proximal to the position facing the proximal end of the coil ([col 20, ln 21 – 60], bearing 42 is partially disposed within a portion of an inner periphery of sheath 74, the “region of the inner periphery” being interpreted as extending from the proximal end of the coil 54 to the distal end of bearing 42, which are all disposed within the inner periphery of the sheath 74 as shown in Fig 6).

Regarding claim 7, Mortier in view of Ogata and Hamm teach the limitations of claim 2, and Mortier further teaches the third insulating resin tube (bearing 42) is harder than the first insulating resin tube (sheath 74) ([col 20, ln 21 – 60], bearing 42 can be made from similar polyimide material as annulus 62, which can be formed with rigidity and resistance to compression and expansion, which is stiffer than sheath 74 which is configured to have high elasticity).

Regarding claim 8, Mortier in view of Ogata and Hamm teach the limitations of claim 2, and Mortimer further teaches wherein the third insulating resin tube (bearing 42) is disposed so as to cover a joining position between the first insulating resin tube (sheath 74) and the second insulating resin tube (comprising annulus 62) ([col 11, ln 20 – 31], bearing 42 covers a joining position between the first (sheath 74) and second (annulus 62) insulating resin tubes by being disposed between the two tubes, as shown in Fig 6, thus helping to join the first and second insulating resin tubes tubes).

Regarding claim 10, Mortier in view of Ogata and Hamm teach the limitations of claim 2, and Mortier further teaches the third insulating resin tube (bearing 42) is disposed throughout the entire region of the inner periphery of the first insulating resin tube (sheath 74) that is located proximal to the position facing the proximal end of the coil ([col 20, ln 21 – 60], bearing 42 is partially disposed within a portion of an inner periphery of sheath 74, the “region of the inner periphery” being interpreted as extending from the proximal end of the coil 54 to the distal end of bearing 42, which are all disposed within the inner periphery of the sheath 74 as shown in Fig 6).

Regarding claim 11, Mortier in view of Ogata and Hamm teach the limitations of claim 3, and Mortimer further teaches wherein the third insulating resin tube (bearing 42) is disposed so as to cover a joining position between the first insulating resin tube (sheath 74) and the second insulating resin tube (comprising annulus 62) ([col 11, ln 20 – 31], bearing 42 covers a joining position between the first (sheath 74) and second (annulus 62) insulating resin tubes by being disposed between the two tubes, as shown in Fig 6, thus helping to join the first and second insulating resin tubes tubes).

Regarding claim 13, Mortier in view of Ogata and Hamm teach the limitations of claim 3, and Mortier further teaches the third insulating resin tube (bearing 42) is disposed throughout the entire region of the inner periphery of the first insulating resin tube (sheath 74) that is located proximal to the position facing the proximal end of the coil ([col 20, ln 21 – 60], bearing 42 is partially disposed within a portion of an inner periphery of sheath 74, the “region of the inner periphery” being interpreted as extending from the proximal end of the coil 54 to the distal end of bearing 42, which are all disposed within the inner periphery of the sheath 74 as shown in Fig 6).

Regarding claim 15, Mortier in view of Ogata and Hamm teach the limitations of claim 4, and Mortier further teaches the third insulating resin tube (bearing 42) is disposed throughout the entire region of the inner periphery of the first insulating resin tube (sheath 74) that is located proximal to the position facing the proximal end of the coil ([col 20, ln 21 – 60], bearing 42 is partially disposed within a portion of an inner periphery of sheath 74, the “region of the inner periphery” being interpreted as extending from the proximal end of the coil 54 to the distal end of bearing 42, which are all disposed within the inner periphery of the sheath 74 as shown in Fig 6).

Allowable Subject Matter
Claims 5, 9, 12, 14, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 5, 9, 12, and 14 comprise allowable subject matter comprising a third insulating resin tube comes into contact with a coil-core shaft joining region. The closest prior art of record, Mortier, teaches a third insulating resin tube (bearing 42) [col 20, ln 21 – 60] (Fig 6), however Mortier does not teach a coil-core shaft joining region for the third insulating resin tube to come into contact with.
Claim 16 would be allowable for depending from the allowable subject matter of claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2013047616 A1 is mentioned because it discloses a guide wire comprising a core wire and a spring attached to a tip. WO 2018193597 A1 is mentioned because it comprises a guidewire comprising three resin tubes. CN 103127599 A is mentioned because it discloses a core wire in contact with a resinous tube.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791